Citation Nr: 0933926	
Decision Date: 09/10/09    Archive Date: 09/17/09	

DOCKET NO.  08-09 719A	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) Loma 
Linda  
Health Care System, Loma Linda, California


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
Veteran from 6 to 9 August 2007, at the St. Mary Regional 
Medical Center.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from April 1964 through 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the VA Loma Linda 
Health Care System that payment by VA of unauthorized medical 
expenses incurred by the Veteran at a private hospital were 
payable under the Veterans Millenium Health Care and Benefits 
Act for medical services received on 4 and 5 August 2007, but 
that remaining expenses from 6 to 9 August 2007 were not 
payable because the Veteran had been stabilized to the point 
where he could have safely been transferred to the VA Medical 
Center at Loma Linda, or some other Federal or VA contract 
facility.  Because the record forwarded from the VAMC is 
inadequate to perform an appellate review of the issue 
presented on appeal, this case must be remanded to the VAMC 
for additional evidentiary development.  


REMAND

A review of the medical expense folder reveals that all of 
the multiple preconditions for payment by VA of private 
medical care incurred by the Veteran in August 2007 were met 
under 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-
1008 (2008) (Veterans Millennium Health Care and Benefits 
Act), except for the question of whether the Veteran was 
sufficiently stabilized on 6 August 2007, so that he might 
safely be transferred to the Loma Linda VA Medical Center for 
further treatment.  

The evidence on file is essentially undisputed that the 60-
year-old Veteran with Type II diabetes, hypertension, 
hyperlipidemia, obesity and osteoarthritis contacted the Loma 
Linda VAMC to report cardiac chest pain, and that he was 
advised to seek immediate emergency care at the closest 
available facility.  Of course, the Veteran should understand 
that such referral is routine and a matter of medical 
liability, and such referral did not constitute an agreement 
to pay all expenses incurred.  

The Veteran thereafter traveled some 26 miles from his home 
in Lucerne Valley to the St. Mary's Medical Center in Apple 
Valley where he was immediately diagnosed with an insipient 
myocardial infarction.  He was provided emergency treatment 
and diagnostic studies, which has already been found by VAMC 
adjudication personnel to have been emergent in nature 
sufficient to satisfy the requirements for VA to pay those 
expenses on the day of admission and the following day; 4 and 
5 August 2007.  It is at this point that VAMC personnel have 
concluded that the Veteran was stabilized sufficiently to be 
transferred to a VA facility for follow-on surgery.  The 
Veteran was not transferred but remained in St. Mary's where, 
the morning of 6 August 2007, he was provided five-way 
coronary artery bypass graft surgery and remained 
hospitalized until discharged home on 9 August 2007.  

The evidence on file from the VAMC consists of a 10 July 2008 
checklist which includes a statement that the Veteran was 
provided certain initial emergency treatment, but thereafter 
he was sufficiently stabilized for transfer.  This statement 
is without any basis and is not sufficient to make a 
determination on the issues presented.  There are also 
written statements submitted by the Veteran's private 
treating physician (HGD) in November 2007 and January 2008 
which also do not provide a sufficient basis for the opinion 
presented.  Accordingly, additional opinions are necessary.  

On remand, a VA examiner must review the evidence and provide 
an opinion which directly addresses the issues of 
"stabilization" and "safe transfer," which should include 
discussion of the private medical statements of record.  The 
opinion should also address the assertions by the 
representative that the VAMC could not and does not perform 
cardiac bypass surgery and that all such cases are referred 
to another facility (reportedly the Loma Linda University 
Medical Center), and what, if any, complications this might 
bring to the "safe transfer" issue.  

The January 2008 statement of the Veteran's private treating 
physician pointed out that the Veteran had been prescribed 
Plavix while in the emergency room, which was necessary for 
initial treatment, but which acts as a blood thinner 
sufficient to require delay prior to conducting extensive 
open heart surgery.  The Veteran was therefore transferred 
from the emergency room to the intensive care unit (ICU) 
where he was monitored, Plavix discontinued, and surgery was 
performed as soon thereafter as apparently feasible on the 
morning of 6 August 2007.  This doctor wrote, among other 
things, that transfer of the Veteran prior to the morning of 
6 August 2007 "would have been tantamount to malpractice, 
endangering the patient, and was absolutely contraindicated."  
He further reported that the Veteran's care was "in 
accordance with the standards of medical practice in the 
State of California."  While this statement does provide some 
additional detail, it does not provide a basis for the 
opinion provided.  On remand, the veteran will have the 
opportunity to contact his physician and request a 
supplemental statement on his behalf.  

Additionally, the Board notes that the Veteran's VCAA notice 
in this appeal was defective.  VCAA notice must be provided 
to a Veteran before any determination of his claim.  VCAA 
notice in this appeal was appended to the Statement of the 
Case, after the Veteran's claim had already been 
(principally) denied.  Although this notice recited that VA 
had a duty to notify the Veteran of any information and 
evidence needed to substantiate his claim for benefits, this 
notice did not include any recitation of the actual evidence 
necessary to substantiate his claim.  The Board observes 
that, at this point, the Veteran is aware of what he must 
show to support his claim, and has demonstrated by his 
assertions that he has actual knowledge of the evidence 
necessary to substantiate his claim. 

For these reasons, the case is REMANDED to the VAMC for the 
following action:

1.  The Veteran should be contacted and 
given the opportunity to have his private 
physician supplement his earlier opinion 
that the Veteran was not sufficiently 
"stabilized" for "safe transfer" on 6 
August 2007, and that the Veteran's 
physical condition was emergent in nature 
throughout his treatment at the St. Mary 
Medical Center.  Alternatively, the 
Veteran may provide sufficient 
information and a completed medical 
release so that the VAMC can attempt to 
obtain this supplemental statement from 
the veteran's private physician on his 
behalf.  

2.  After completing the above 
development, and associating any 
additional evidence obtained with the 
record, the medical expense folder must 
be referred for review and a written 
opinion by an appropriate physician which 
specifically addresses the question of 
whether the Veteran was sufficiently 
"stabilized" and that all treatment 
thereafter was not "for a continued 
medical emergency of such nature that the 
veteran could not have been safely 
discharged and transferred" from the St. 
Mary Medical Center to the Loma Linda 
VAMC sometime on 6 August 2007.  
38 C.F.R. § 17.1002 (b), (c), and (d).  
The opinion must reflect a review of the 
record and the statements provided by the 
Veteran's private physician.  A complete 
statement of reasons and bases supporting 
all opinion provided is essential.  

3.  After completing the above 
development, VAMC adjudication personnel 
should again review the claim on appeal.  
If it remains denied, the Veteran and 
representative must be provided with a 
Supplemental Statement of the Case which 
includes a discussion of the development 
requested in this remand.  The Veteran 
and representative must both be offered 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The Veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


